DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim), US Patent Application Publication 2015/0143727.
Regarding claim 1, Kim teaches a road marking using optical illusion comprising: designing a figure or a character having specific information (¶0008); giving a volume to the figure or the character by providing one or more vanishing points (Kim teaches providing an sign with an optical illusion having the appears of be vertically elevated (¶0007) or seen three dimensionally (¶0023); since the vertically elevated sign is seen three-dimensionally it is inherent the vanishing points are provided); setting a projection height of the figure or the character having the volume which is projected to the eyes of a viewer which is located at a reference distance (¶00022-0025); setting a printed length of the figure or the character having the volume to correspond to the projection height (¶00022-0025); setting a printed width of the figure or the character having the 
Regarding claim 3, Kim teaches the volume (vertical/three dimensional view) given to the figure or the character has a color perspective. The printed road surface sign having words or shapes inherently comprises a color perspective.
Regarding claim 4, Kim teaches printed road surface sign.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim), US Patent Application Publication 2015/0143727 in view of Dolasia, Meera, The 3-D Zebra Crossings That Are Making India's Roads Safer For Pedestrians, June 2, 2016, https://www.dogonews.com/2016/6/2/the-3-d-zebra-crossings-that-are-making-indias-roads-safer-for-pedestrians.
The road marking taught by Kim comprises only one vanishing point. Kim does not teach the road marking comprising two vanishing points.
	Regarding claim 2, Dolasia teaches a 3D stereoeffect sign (3D Zebra crossing sign) provided on an oblique line of the sight of the viewer and vanishing points 
	
    PNG
    media_image1.png
    327
    653
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to use the method taught by Kim ‘727 to construct a road marking having an image with multiple vanishing points as taught by Dolasia because the number of vanishing points depends of the image or the perspective of the image displayed which is a design consideration. The image displayed is considered printed matter. Since the printed matter (image displayed) does not have an unobvious functional relationship with the substrate (road surface), the printed matter does not distinguish over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim ‘727), US Patent Application Publication 2015/0143727 in view of in view of Kim (Kim ‘601), KR-101610601-B1.
Kim ‘727 does not teach an anti-slip package assembly.

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to use the method taught by Kim ‘727 to create a road marking with anti-slip agent as taught by Kim ‘601 to prevent vehicles and pedestrians for slipping on the road surface.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim ‘727), US Patent Application Publication 2015/0143727 in view of in view of Thomsen, EP 1944414 A1.
Kim ‘727 does not teach a sticker having a 3D stero-effect sign.
Thomsen teaches a road print comprising a print carrier placed upon or integrated into the surface of a road, wherein the image on the road print (sticker) create a 3D stereoeffect or optical illusion. (¶0009, 0012 and 0038).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to use the method to create a road marking taught by Kim ‘727 where in the road marking can be a road carrier (sticker) placed on the surface of the road as taught by Thomsen to provide a means to selectively and removably apply the 3D producing image on a road surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631